DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Publication No. 2019/0051730) in view of Lin et al (US Publication No. 2015/0118835).
Regarding claim 1, Min discloses a semiconductor device, comprising: a semiconductor fin ¶0048 Fig 4 and Fig 14-18; a metal gate Fig 14, 125 disposed over the semiconductor fin ¶0026; a gate dielectric layer Fig 4, 122 disposed between the semiconductor fin and the metal gate Fig 14; first spacers Fig 14, 108 sandwiching the metal gate Fig 14, 125, wherein the first spacers have a first top surface and the gate dielectric layer has a second top surface Fig 14, second spacers Fig 14, 110 further sandwiching the first spacers Fig 14, 108, wherein the second spacers have a third top surface above the first top surface and the second top surface; and a gate electrode disposed over the metal gate Fig 14. Min discloses all the limitations except for the height/arrangement of the spacer relative to the gate dielectric. Whereas Lin discloses wherein the first top surface of the first spacer Fig 4, 130 and a first portion of the second top surface of the gate dielectric layer Fig 4, 124  are coplanar with each other Fig 4. Min and Lin are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Min because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the spacer and dielectric arrangement of Min and incorporate the teachings of Lin to improved device connectivity.
Regarding claim 9, Min discloses wherein the gate dielectric layer comprises one or more high-k dielectric materials ¶0026.

Claims 2-3, 8 and 11-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Publication No. 2019/0051730) in view of Lin et al (US Publication No. 2015/0118835) and in further view of Cheng et al (US Publication No. 2019/0035917).
Regarding claim 2, Min and Lin discloses all the limitations except for the specific metal gate layers. Whereas Cheng discloses  wherein the metal gate further comprises: a work function layer; an optional capping layer; and a glue layer Fig 17 ¶0050-0053. Min and Cheng are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Min because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the metal gate layers of Min and incorporate the teachings of Cheng to improved device performance.
	Regarding claim 3, Min in view of Cheng discloses wherein the gate electrode is in contact with a respective top surface of each of the work function layer, the optional capping layer, and the glue layer Fig 16.
Regarding claim 8, Cheng discloses wherein the gate electrode essentially consists of tungsten ¶0052. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the gate electrode, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 11, Min discloses a semiconductor device, comprising: a semiconductor fin ¶0048 Fig 4 and Fig 14-18; a metal gate Fig 14, 125 disposed over the semiconductor fin ¶0026; a gate dielectric layer Fig 14, 122 lining a portion of the metal gate Fig 14; first spacers Fig 14, 108 sandwiching the metal gate Fig 14, 125, wherein the first spacers have a first top surface and the gate dielectric layer has a second top surface Fig 14, second spacers Fig 14, 110 further sandwiching the first spacers Fig 14, 108, wherein the second spacers have a third top surface above the first top surface and the second top surface; and a gate electrode disposed over the metal gate and in contact with a fourth top surface of the metal gate and a second portion of the second top surface Fig 14. Min discloses all the limitations except for the height/arrangement of the spacer relative to the gate dielectric. Whereas Lin discloses wherein the first top surface of the first spacer Fig 4, 130 and a first portion of the second top surface of the gate dielectric layer Fig 4, 124  are coplanar with each other Fig 4. Min and Lin are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Min because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the spacer and dielectric arrangement of Min and incorporate the teachings of Lin to improved device connectivity. Min and Lin discloses all the limitations except the gate electrode material.
Whereas Cheng discloses wherein the gate electrode essentially consists of tungsten ¶0052. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the gate electrode, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 12, Min discloses wherein the gate dielectric layer comprises at least one high-k dielectric material¶0026.
Regarding claim 13, Min discloses wherein the gate electrode does not extend over the first spacers or the second spacers Fig 14.
	Regarding claim 16, Cheng discloses  wherein the metal gate further comprises: a work function layer; an optional capping layer; and a glue layer Fig 17 ¶0050-0053.
	Regarding claim 17, Cheng discloses wherein each of the work function layer, the optional capping layer, the glue layer, and the gate dielectric layer has a U-shaped profile Fig 17 ¶0050-0053.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Min (US Publication No. 2019/0051730) in view of Lin et al (US Publication No. 2015/0118835) and in further view of Chuang et al (US Publication No. 2010/0244153).
Regarding claim 10, Min and Lin discloses all the limitations except for the arrangement of the spacers. Whereas Chuang discloses wherein the gate electrode is not in contact with the first spacers or the second spacers Fig 2J. Min and Chuang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Min because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the spacer arrangement of Min and incorporate the teachings of Chang to improved device connectivity and contact placement.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Min (US Publication No. 2019/0051730) in view of Chuang et al (US Publication No. 2010/0244153).
Regarding claim 18, Min discloses a semiconductor device, comprising: a semiconductor fin¶0048 Fig 4 and Fig 14-18; a metal gate Fig 14, 125 disposed over the semiconductor fin ¶0026; first spacers Fig 14, 110 sandwiching the metal gate Fig 14, 125a/125b, second spacers Fig 14, 112 further sandwiching the first spacers, and a first gate electrode Fig 14, 125d and a second gate electrode Fig 14, 130a contacting a top surface of the metal gate Fig 14, wherein neither the first spacers nor the second spacers are in contact with any of the first or second gate electrode Fig 14. Min discloses all the limitations except for the arrangement of the spacer. Whereas Chuang discloses wherein the second spacers extend farther from the semiconductor fin than the first spacer Fig 2J. Min and Chuang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Min because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the spacer arrangement of Min and incorporate the teachings of Chang to improved device connectivity and contact placement.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Min (US Publication No. 2019/0051730) in view of Chuang et al (US Publication No. 2010/0244153) and in further view of Lin et al (US Publication No. 2015/0118835).
Regarding claim 19, Min and Chuang discloses all the limitations except for the spacer arrangement. Whereas Lin discloses a gate dielectric layer disposed between the metal gate and the semiconductor fin, and between the metal gate and the first spacers, wherein the gate dielectric layer has a top surface that is partially coplanar with a top surface of the first spacers Fig 4. Min and Lin are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Min because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the spacer and dielectric arrangement of Min and incorporate the teachings of Lin to improved device connectivity.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Min (US Publication No. 2019/0051730) in view of Chuang et al (US Publication No. 2010/0244153) and in further view of Cheng et al (US Publication No. 2019/0035917).
Regarding claim 20, Min and Lin discloses all the limitations except the gate electrode material. Whereas Cheng discloses wherein the gate electrode essentially consists of tungsten ¶0052. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the gate electrode, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Allowable Subject Matter
Claims 4-7, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811